DOWNEY, Judge.
Petitioner seeks review of a non-final order issued by respondent striking five of the *860affirmative defenses which petitioner filed in an unfair labor practice case.
Upon consideration of the petition and response filed by the Public Employees Relations Commission we are disposed to deny the petition for the reason that petitioner has not demonstrated that he will not have an adequate remedy by review of the final agency action.
Were this a judicial proceeding in which the defendant suffered the elimination of some of his alternative defenses by motion to strike, that action would not be reviewable under Florida Appellate Rule 9.130. Neither would we grant certiorari because the matter could be adequately considered on plenary appeal. See, e. g., Siegel v. Abramowitz, 309 So.2d 234 (Fla.4th DCA 1975); Chalfonte Development Corp. v. Beaudoin, 370 So.2d 58 (Fla.4th DCA 1979). We mention the foregoing simply to demonstrate that ordinarily the subject matter of this petition is not generally considered except upon full appeal. This gives rise to the rhetorical question, why would we review such non-final action in administrative proceedings?
Petitioner seeks to proceed upon authority of Florida Appellate Rules 9.130 and 9.100 and Section 120.68, Florida Statutes (1979). Unquestionably we have jurisdiction under Rule 9.100; however, since in our opinion petitioner will have an adequate remedy by review of the final agency action, we exercise our discretion and decline to review this preliminary agency action.
PETITION DENIED.
ANSTEAD and GLICKSTEIN, JJ., concur.